Citation Nr: 1120177	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right hip disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2010, the Veteran's claims were remanded by the Board so that the Veteran could be afforded a video conference hearing before a member of the Board.  In January 2011, the Veteran testified before the undersigned Veterans Law Judge during the requested video conference hearing, which was held at the RO.  A transcript of that hearing has been associated with the claims file.  

The issues of service connection for a right hip disorder and a left hip disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  On January 26, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claim of service connection for a heart disorder.

2.  In a July 2003 rating decision, the RO denied entitlement to service connection for a right hip disorder.  The Veteran did not perfect an appeal of that decision.

3.  Evidence received since the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right hip disorder, and raises a reasonable possibility of substantiating the claim.

4.  In a July 2003 rating decision, the RO denied entitlement to service connection for a left hip disorder.  The Veteran did not perfect an appeal of that decision.

5.  Evidence received since the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a heart disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The July 2003 RO decision which denied the Veteran's claim of entitlement to service connection for a right hip disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

3.  Subsequent to the July 2003 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  The July 2003 RO decision which denied the Veteran's claim of entitlement to service connection for a left hip disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

5.  Subsequent to the July 2003 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During the January 2011 video conference hearing, prior to promulgation of a decision in the appeal, the Veteran notified the undersigned Veterans Law Judge of his desire to withdraw his appeal as to the issue of entitlement to service connection for a heart disorder.  

As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for a heart disorder, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening and remanding the claims of entitlement to service connection for a right hip disorder and a left hip disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for right hip and left hip disorders and that the evidence is otherwise sufficient to award service connection for these disabilities.

The RO does appear to have reopened the Veteran's claims for service connection, as reflected in the August 2009 Statement of the Case.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's claims, the RO denied service connection for a right hip disorder and a left hip disorder by way of the July 2003 rating decision.  In denying the claims, the RO acknowledged that the Veteran's service treatment records revealed that the Veteran was assessed following a report of right hip pain; however, the RO highlighted that the service treatment records were negative for evidence of a chronic right hip disorder.  With respect to the left hip, the RO noted that the service treatment records were negative for reports or treatment of the claimed disorder.  Similarly, the private medical evidence was negative for treatment or a diagnosed left hip disorder.  Ultimately, the RO determined that there was no evidence that the claimed right and left hip disorder were incurred or aggravated by the Veteran's military service.  At the time of the July 2003 rating decision, the claims file included the Veteran's service treatment records, which include November 1978 service treatment records documenting the Veteran's report of pain in the inferior gluteal region for one year, later identified as pain in the right hip.  These records show that physical and X-ray examinations of the right hip completed in November 1978 were normal.  Also included in the claims file was a September 2001 private X-ray report showing that the Veteran was assessed with advanced degenerative arthritis of the right hip.   

In November 2006, the Veteran filed an application to reopen the claims for service connection for right hip and left hip disorders.  In support of his claim, he submitted the September 2001 private X-ray examination report, which was previously of record.  He also submitted an August 2006 VA radiology report, which revealed evidence of aseptic necrosis involving the hips bilaterally.  He later submitted private medical records, which include a February 2010 diagnosis of bilateral severe degenerative joint disease secondary to aseptic necrosis of the bilateral hips.

Subsequently, the RO obtained the Veteran's VA medical treatment records, which document his intermittent reports of bilateral hip pain. 

The Veteran reiterated his belief that service connection is warranted for the claimed disorders during the January 2011 video conference hearing.  He essentially testified that his right and left hip pain began during his military service, and that his symptoms continued following his separation.  The Veteran stated that his disorders have gotten progressively worse since their in-service onset.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for right hip and left hip disorders.  The new evidence, in part, consists of the August 2006 VA radiology report showing evidence of  aseptic necrosis of the bilateral hips, the February 2010 private diagnosis of degenerative joint disease of the bilateral hips, and the Veteran's competent lay statements as to a continuity of bilateral hip symptomatology following his separation from active duty.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and competent lay evidence as to whether the Veteran currently has right hip and left hip disorders that are related to his military service, evidence which was not of record at the time of the July 2003 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claims.  

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claims for right hip and left hip disorders (i.e. a currently diagnosed bilateral hip disorders and lay evidence of a continuity of bilateral hip symptomatology) and the service connection claims are reopened.  See 38 C.F.R. § 3.156(a).  While the claims for the right hip and left hip disorders are reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate his claims will be ultimately granted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right hip disorder is reopened.  To this extent and this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a left hip disorder is reopened.  To this extent and this extent only, the appeal is granted.



REMAND

Having reopened the Veteran's service connection claims for right hip and left hip disorders does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claims, by conducting appropriate development efforts.  

As noted above, during his January 2011 video conference hearing, the Veteran provided sworn testimony that his right hip and left hip disorders began during his military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony not only addressed his in-service symptomatology, but also his continued bilateral hip symptomatology following his separation from active duty.  In essence, the Veteran has provided an account in-service treatment and symptomatology, within lay observation, which must be considered in the evaluation of his claims.  See Buchanan, supra; see also Jandreau, supra.  What is more, competent medical evidence of record reflects currently diagnosed right hip and left hip disorders.  In light of the foregoing, the Board finds that a remand for an appropriate VA examination is necessary to determine if the Veteran's claimed conditions were caused by, and/or related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the RO notified the Veteran in a July 2003 letter that he was to be scheduled for a VA examination for his bilateral hip disorders.  The claims file reflects, however, that the RO's request for an examination was canceled in July 2003, as the RO did not provide sufficient information to the VA medical facility as to which joints were to be evaluated.  It does not appear that any further attempts were made to schedule the Veteran for a VA examination.  

The Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In this case, the Veteran has not been afforded an examination to assess the etiology of the right hip and left hip disorders.  Thus, the Veteran must be afforded an appropriate examination with respect to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of the claimed right hip and left hip disorders.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed right hip and left hip disorder is related to the Veteran's military service, to include any symptomatology documented in the service treatment records relevant to the claimed disorders.  In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of bilateral hip symptomatology since his military service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.  

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


